Per Curiam.
This proceeding was instituted by the respondent, to review the decision of the board of standards and appeals, which denied her petition to vary the Building Zone Resolution, so as tó permit the erection of a gasoline station, on the ground of unnecessary hardship. The court at Special Term reversed the determination of the board, without opinion. In so doing we believe that the court fell into error.
We cannot say upon this record that the board abused its discretion, or acted in bad faith, or that its action was unreasonable, arbitrary, discriminatory or illegal in refusing to vary the application of the use district regulation.
The property in question lies on the northwest corner of Williams-bridge road and Lydig avenue, in the borough of The Bronx. The frontage on the former thoroughfare is in a business district, while the frontage of the latter is in a residence district. Immediately adjoining the premises on the west are a number of residence buildings. The property was bought in 1928 and buildings thereafter erected, involving a total outlay of $22,500. The annual *65carrying charges were $950, whereas the rentals amounted to $786.48. The traffic on the streets, in that particular section, is very light.
Based upon those facts, it is idle for the respondent to urge that she has made out a case of unnecessary hardship. (See People ex rel. Werner v. Walsh, 212 App. Div. 635; affd., 240 N. Y. 689.)
For the reasons assigned herein, the order appealed from should be reversed, with twenty dollars costs and disbursements to the appellants, the order of certiorari dismissed, and the determination of the board of standards and appeals confirmed, with fifty dollars costs.
Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.
Order reversed, with twenty dollars costs and disbursements to the appellants, the order of certiorari dismissed, and the determination of the board of standards and appeals confirmed, with fifty dollars costs.